Title: To George Washington from Brigadier General Alexander McDougall, 29 May 1777
From: McDougall, Alexander
To: Washington, George



Sir,
Peeks Kill [N.Y.] 29th May 1777.

General Putnam arrived here to the 22d, he has Since been Viewing the river and the Country, tomorrow he takes the command. A Flag I Sent to Newyork the day before yesterday, to exchange Families of ours

on the Nassau Island, for Some of the Enemies, who had leave of Convention to leave this part of the State, has this day brought me the Following intelligence. “That they were not Suffered to go on Shore, nor have any intercourse with it. That they received a message from Lord Howe, he was too busy to attend to the business of Flags; and ordered them immediatly off, but the wind and tide being against them they were delayed till late yesterday evening. That yesterday, Eight Transports full of Troops, with Carriage wheels lashed on their Quarters, left Newyork Towards Staten Isd. A schooner with Horses and Hay accompanied them. The Same day four ships came up from behind Nutten Island, with Troops on board, to the warfs in the North River. The troops appeared dirty; uniformed with Blue, & white facings, and white with Blue facing. Three of the ships appeared Clean, one dirty. At the Same time Ten Sail were coming up from the Narrows; who had also Troops on board; as the Crew of the Flag were informed. The petty officers put on board the Flag, had questions put to him, in Return for some put to the Crew of the Flag. Among others; had General Chartons Troops arrived from the Northard? He was Silent. It was added by the person who put the Question we know they are, he still continued Silent.” These arrivals are either the Hanoverians, and Brunswickers from Canada, or their recruits from Germany, or perhaps part of both. The Boatswain of the Galley put on board the Flag, was made drunk, in which condition he confessed they intended to be up the River with Troops in 8 or 10 days. By the inclosed returns of the army, you will be informed of its Strength; about three Hundred have joined, Since the last return was made out. The Hospital department, is destitu[t]e of money, to pay off, the arrearages of its officers to the new Establishment, as well as to provide before the Sickly Season comes on. I mention the State of it, at the instance of Doctor Foster. As the General is fatigued after a long ride thro ruff ground, I Judged it my duty to inform you of those Facts Time will only permit me to add in much Haste, That I am Your Excellencys very Humble Servant

Alexr McDougall


P.S. Rodgers rangers are So reduced by the desertions, which example is followed by the other new Levies, that the former are ordered to embark for Staten Island; but I strongly Suspect, their true destination is the West India Islands.

